Citation Nr: 0941011	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to secondary service connection for 
peripheral neuropathy of the upper extremities. 

2.  Entitlement to secondary service connection for urinary 
frequency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 
1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In May 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record. 

The issue of entitlement to secondary service connection for 
peripheral neuropathy of the upper extremities is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's urinary frequency is reasonably related to his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for secondary service connection for urinary 
frequency have been met.  38 U.S.C.A. §§ 1101, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no prejudice to the Veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the Veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  The Federal Circuit 
has created a three-part test to determine whether a new law 
has prohibited retroactive effects: (1) "the nature and 
extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. § 
3.310.  

The Veteran contends that his currently diagnosed urinary 
frequency is causally related to his service-connected 
diabetes mellitus.  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Initially, the Board notes that service connection is in 
effect for diabetes mellitus (DM) and that the Veteran 
currently has a diagnosis of nocturia (urinary frequency).  
As such, the Board will focus on the evidence that pertains 
to whether his urinary frequency is related to his service-
connected disability.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).  In this regard, the Board notes that 
there are competing medical opinions of record addressing 
whether the Veteran's urinary frequency is related to his 
service-connected DM.  

The Veteran has offered a September 2005 statement from his 
private physician in which he reports that the Veteran is 
being followed in his clinic for his diabetes.  It was noted 
that he was having nocturia (urination at night) which is due 
to elevated blood glucose from his diabetes.  

The Veteran was examined by VA in November 2005.  The claims 
file was not available for review.  He reported having 
nocturia about 3 to 4 times a night.  He also reported having 
some hesitancy and a weak stream.  The Veteran was examined 
and it was determined that he had a somewhat enlarged 
prostate at about 40 cc.  Nocturia was diagnosed.  The 
examiner opined that the nocturia is not at least as likely 
as not due to diabetes but more likely than not due to an 
enlarging prostate gland.  

At his hearing, the Veteran testified that his private doctor 
who was treating him for diabetes told him that he would have 
nocturia due to the medication he was on.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is aware that a medical opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has very recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also 
stated that "most of the probative value of a medical opinion 
comes from its reasoning", and that the Board "must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion."  Id.

Therefore, after weighing all the evidence, the Board finds 
that the September 2005 private examiner's opinion and the 
November 2005 VA examiner's opinion are sufficient to satisfy 
the statutory requirements of producing an adequate statement 
of reasons and bases where the expert has fairly considered 
material evidence which appears to support the Veteran's 
position.  See Wray v. Brown, 7 Vet. App. 488, at 492-93 
(1995).

Neither opinion is supported by rationale; never-the-less 
they have probative value.  The treating physician has stated 
that the Veteran's frequency of urination is due to his 
elevated blood glucose from his diabetes while the VA 
examiner has stated that it is more likely than not that the 
frequent urination is due to an enlarging prostate. 

When reviewing both findings, the Board does not find that 
one opinion is any more persuasive than the other.  

Therefore, when reviewing the evidence in its totality, the 
Board finds that the evidence in this claim is at the least 
in equipoise.  As such, the Board finds that it must give the 
Veteran the benefit of the doubt, and grant his claim for 
service 
connection for frequent urination.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Secondary service connection for urinary frequency is 
granted. 


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to secondary service connection for 
peripheral neuropathy of the upper extremities.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  

During his May 2009 hearing before the Board the Veteran 
stated that he was being treated by his private physician for 
his diabetes.  And a private examiner stated in a September 
2005 statement that the Veteran was being followed at his 
clinic.  No private treatment records have been associated 
with the claims file.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 
 
The Veteran was examined by VA in November 2005; the examiner 
did not have the claims file for review.  At that time the 
examiner reported that there was no evidence of peripheral 
neuropathy of the upper extremities.  However a private 
examiner has stated in an August 2005 letter that the Veteran 
has mild-moderate bilateral sensory motor median neuropathies 
with an underlying component of diabetic neuropathy and that 
the history suggests that the median neuropathy is linked to 
his diabetes.  

Thus there are conflicting findings regarding the existence 
of peripheral neuropathy of the upper extremities.  VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006).  Therefore a remand for another VA examination is in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain 
any additional evidence pertinent to 
his appeal that is not currently of 
record.  The RO should specifically 
request that the Veteran provide 
authorization to enable it to obtain 
all outstanding pertinent records from 
the clinic at Saint Louis University 
where it has been indicated that he 
receives treatment.  If the Veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  Thereafter, schedule the Veteran 
for a VA examination by an examiner who 
has not previously examined him.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should indicate if the 
Veteran has peripheral neuropathy of 
the upper extremities, and the bases 
for the finding.  If peripheral 
neuropathy of the upper extremities is 
found, the examiner must offer an 
opinion with complete rationale as to 
the etiology of the disorder to include 
whether it is at least as likely as not 
( a 50 percent probability or greater) 
that the disorder is due to or 
aggravated by the Veteran's diabetes 
mellitus.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


